MEMORANDUM DECISION
                                                                              FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                         Dec 20 2017, 11:35 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                            CLERK
                                                                          Indiana Supreme Court
purpose of establishing the defense of res judicata,                         Court of Appeals
                                                                               and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Cara Schaefer Wieneke                                  Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                Attorney General of Indiana
Brooklyn, Indiana
                                                       Laura R. Anderson
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Judd Michael Hopkins,                                      December 20, 2017

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           84A01-1706-CR-1456

        v.                                                 Appeal from the Vigo Superior
                                                           Court
State of Indiana,                                          The Hon. Sarah K. Mullican, Judge
                                                           Trial Court Cause No.
Appellee-Plaintiff.
                                                           84D03-1606-F1-1526




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017          Page 1 of 10
                                             Case Summary
[1]   Between August of 2015 and June of 2016, Appellant-Defendant Judd Hopkins

      had sexual intercourse with his girlfriend’s daughter, who was five or six years

      old at the time. Hopkins pled guilty to one count of Level 1 felony child

      molesting in exchange for dismissing two other charges and capping his

      sentence at thirty years of incarceration, which is the sentence the trial court

      imposed. Hopkins contends that the trial court abused its discretion in

      sentencing him and that his sentence is inappropriately harsh. Because we

      disagree with both contentions, we affirm.



                             Facts and Procedural History                                   1




[2]   Between August 11, 2015, and June 2, 2016, K.B.’s mother would drop K.B. off

      at Hopkins’s sister’s house so that the sister could watch K.B. while K.B.’s

      mother worked. K.B. was five to six during this time. K.B.’s mother was

      dating Hopkins. Hopkins was present at his sister’s house, and often, the sister

      would take naps and leave the care of K.B. to Hopkins. While the sister was

      asleep, Hopkins molested K.B. on numerous occasions. Hopkins would

      remove K.B.’s pants and underwear and then Hopkins would “‘get on top of

      her, and put his private area inside [her.]’” Appellant’s App. Vol. II p. 104.




      1
        The factual basis established at the guilty plea hearing only consisted of a reading of the charge to which
      Hopkins pled guilty. (Tr. Vol. II p. 9). The underlying facts of Hopkins’s crimes are therefore largely derived
      from the probable cause affidavit attached to the presentence investigation report. Hopkins does not object to
      this use of the probable cause affidavit.

      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017          Page 2 of 10
      While Hopkins’s “private parts” were inside K.B., he would “start taking it in

      and out[,]” which K.B. demonstrated as a thrusting back and forth motion with

      her hips. Appellant’s App. Vol. II p. 104. Despite K.B. asking Hopkins to stop

      each time, Hopkins would not and did not stop. On June 2, 2016, K.B. was

      complaining of genital pain and her mother noticed a lesion on her pubic area.

      K.B. was taken to Peyton Manning Hospital and diagnosed with genital

      herpes.2


[3]   On June 9, 2016, the State charged Hopkins with two counts of Level 1 felony

      child molestation and one count of Level 4 felony child molestation. On April

      20, 2017, Hopkins entered into a plea agreement pursuant to which he pled

      guilty to one count of Level 1 felony child molestation in exchange for the

      dismissal of the other two counts and an agreement that his executed term of

      imprisonment would not exceed 30 years. On May 30, 2017, the court imposed

      a thirty-year executed sentence. The trial court found, as aggravating

      circumstances, (1) the harm, injury, or loss was greater than required to prove

      the crime; (2) Hopkins’s criminal history; (3) Hopkins’s recent violation of the

      terms of probation; (4) and Hopkins was in a position of care of, custody of, or

      control over K.B.




      2
          It is unclear how K.B. contracted genital herpes.

      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 3 of 10
                                Discussion and Decision
                                     I. Abuse of Discretion
[4]   Under our current sentencing scheme, “the trial court must enter a statement

      including reasonably detailed reasons or circumstances for imposing a

      particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

      modified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2008). We review the

      sentence for an abuse of discretion. Id. An abuse of discretion occurs if “the

      decision is clearly against the logic and effect of the facts and circumstances.”

      Id.


[5]   A trial court abuses its discretion if it (1) fails “to enter a sentencing statement at

      all[,]” (2) enters “a sentencing statement that explains reasons for imposing a

      sentence–including a finding of aggravating and mitigating factors if any–but

      the record does not support the reasons,” (3) enters a sentencing statement that

      “omits reasons that are clearly supported by the record and advanced for

      consideration,” or (4) considers reasons that “are improper as a matter of law.”

      Id. at 490–91. If the trial court has abused its discretion, we will remand for

      resentencing “if we cannot say with confidence that the trial court would have

      imposed the same sentence had it properly considered reasons that enjoy

      support in the record.” Id. at 491. However, the relative weight or value

      assignable to reasons properly found, or to those which should have been

      found, is not subject to review for abuse of discretion. Id. Although the trial

      court has an obligation to consider all mitigating circumstances identified by a


      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 4 of 10
      defendant, it is within the trial court’s sound discretion whether to find

      mitigating circumstances. Newsome v. State, 797 N.E.2d 293, 301 (Ind. Ct. App.

      2003), trans. denied. We will not remand for reconsideration of alleged

      mitigating factors that have debatable nature, weight, and significance. Id.

      However, if the record clearly supports a significant mitigating circumstance

      not found by the trial court, we are left with the reasonable belief that the trial

      court improperly overlooked the circumstance. Moyer v. State, 796 N.E.2d 309,

      313 (Ind. Ct. App. 2003). Hopkins contends that the trial court abused its

      discretion in refusing to find his expression of remorse and his prior

      victimization to be mitigating circumstances.


                                   A. Expression of Remorse
[6]   The trial court did not abuse its discretion in failing to find Hopkins’s

      expression of remorse to be a mitigating factor. The court is not required to

      accept a Hopkins’s alleged remorse as a mitigating factor. See Phelps v. State,

      969 N.E.2d 1009, 1020 (Ind. Ct. App. 2012), trans. denied. Hopkins’s entire

      statement consisted of three sentences: “I’d like to uh, apologize for my

      actions. Uh, I hope that both of my families can see it in their hearts to forgive

      me. That’s it.” Tr. Vol. III p. 9. Of the three sentences, his only expression of

      remorse was the rather perfunctory “I’d like to uh, apologize for my actions.”

      The sincerity of this apology is questionable given the timing of his plea just six

      days before his jury trial was scheduled to begin.




      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 5 of 10
[7]   In any event, we defer to the trial court’s determination that Hopkins’s remorse

      was not deserving of any mitigating weight because the trial court is in the best

      position to judge the sincerity of a defendant’s remorseful statements. The

      Indiana Supreme Court has made clear that a trial court’s determination of a

      defendant’s remorse is like a determination of credibility and without evidence

      of some impermissible consideration by the trial court, we accept its decision.

      See Pickens v. State, 767 N.E.2d 530, 535 (Ind. 2002); see also Phelps v. State, 914
N.E.2d 283, 293 (Ind. Ct. App. 2009) (“Remorse, or lack thereof, by a

      defendant is something better guarded by a trial judge who views and hears a

      defendant’s apology and demeanor first hand and determines the defendant’s

      credibility.”). So, whatever Hopkins’s expressions of remorse, the trial court

      was not required to credit them, and seemingly did not. This was within the

      trial court’s discretion.


                                      B. Prior Victimization
[8]   Hopkins also contends that the trial court abused its discretion in failing to find

      his prior victimization to be a mitigating factor. The Indiana Supreme Court

      has concluded that evidence of a troubled childhood “warrants little, if any,

      mitigating weight.” Coleman v. State, 741 N.E.2d 697, 700 (Ind. 2000); see also

      Peterson v. State, 674 N.E.2d 528, 543 (Ind. 1996) (mitigating weight warranted

      by a difficult childhood is in the low range); Page v. State, 615 N.E.2d 894, 896

      (Ind. 1993) (finding “[e]vidence of a troubled childhood does not require the

      trial court to find it to be a mitigating circumstance”). Here, the only evidence

      of Hopkins’s victimization is his self-report to probation that his mother’s

      Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 6 of 10
       boyfriend molested him from the age of three to fourteen and that he was

       removed from the home and placed in a treatment center at the age of fifteen

       due to the molestation. (App. Vol. II 94). Without more, we cannot say that

       the existence of this allegedly mitigating factor is strongly supported by the

       record.


[9]    Even if we assume that Hopkins was a victim of childhood sexual abuse, he

       would understand better than most the physical, emotional, and psychological

       trauma that such abuse can cause a victim. Hopkins’s choice to inflict this

       trauma on another child is arguably more aggravating than mitigating. We

       conclude that the trial court did not abuse its discretion in declining to find

       Hopkins’s prior victimization to be a mitigating circumstance. See Loveless v.

       State, 642 N.E.2d 974, 977 (Ind. 1994) (finding no error when the trial court

       declined to find the defendant’s childhood that included being molested by her

       father and witnessing her father molest her sisters, cousins, and other young

       girls as a mitigating factor). Under the circumstances, including that Hopkins

       does not challenge any of the aggravating circumstances found by the trial

       court, he has failed to establish that the trial court abused its discretion in

       sentencing him.


                             II. Appropriateness of Sentence
[10]   We “may revise a sentence authorized by statute if, after due consideration of

       the trial court’s decision, the Court finds that the sentence is inappropriate in

       light of the nature of the offense and the character of the offender.” Ind.


       Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 7 of 10
       Appellate Rule 7(B). “Although appellate review of sentences must give due

       consideration to the trial court’s sentence because of the special expertise of the

       trial bench in making sentencing decisions, Appellate Rule 7(B) is an

       authorization to revise sentences when certain broad conditions are satisfied.”

       Shouse v. State, 849 N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations

       and quotation marks omitted). “[W]hether we regard a sentence as appropriate

       at the end of the day turns on our sense of the culpability of the defendant, the

       severity of the crime, the damage done to others, and myriad other factors that

       come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

       2008). In addition to the “due consideration” we are required to give to the

       trial court’s sentencing decision, “we understand and recognize the unique

       perspective a trial court brings to its sentencing decisions.” Rutherford v. State,

       866 N.E.2d 867, 873 (Ind. Ct. App. 2007). As mentioned, the trial court

       sentenced Hopkins to thirty years of incarceration for Level 1 felony child

       molesting, which is the advisory sentence for that crime. See Ind. Code § 35-50-

       2-4(c).


[11]   The nature of Hopkin’s offense is heinous, even if we assume that he committed

       only the one act to which he pled guilty. Hopkins’s forced himself upon and

       had sexual intercourse with a five- or six-year-old girl, which is far younger than

       the threshold age for child molesting. Hopkins molested K.B. despite her

       asking him to stop. K.B. had been placed in Hopkins’s care, and Hopkins

       violated that trust and K.B. in an egregious fashion. The trial court found that

       Hopkins’s crime has had a “horrible” impact on K.B. Tr. Vol. III p. 16. The


       Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 8 of 10
       nature of Hopkins’s offense suggests that his thirty-year, advisory sentence is

       not inappropriate.


[12]   Hopkins’s character does not speak well of him. Hopkins, born in 1981, has a

       significant criminal and juvenile history, which includes crimes like the one to

       which he pled guilty in this case. As a juvenile, Hopkins admitted to what

       would have been Class A child molesting and two counts of Class B felony

       child molesting in 1998. As an adult, Hopkins has convictions for two counts

       of Class C misdemeanor driving without ever receiving a license, misdemeanor

       illegally carrying a weapon, and Class C felony nonsupport of a dependent

       child. Moreover, Hopkins was on probation for nonsupport of a dependent

       child when he committed the instant offense. Despite his frequent contacts

       with the juvenile and criminal justice systems, Hopkins has not chosen to

       reform himself.


[13]   Hopkins also contends that his expression of remorse and guilty plea speak well

       of his character. Hopkins’s expression of remorse has already been discussed.

       As for Hopkins’s guilty plea, it strikes us as much more likely to have been a

       pragmatic decision than a true acceptance of responsibility. In exchange for

       Hopkins’s guilty plea to one count of Level 1 felony child molesting, another

       Level 1 felony and a Level 4 felony were dropped in exchange, and Hopkins’s

       sentence was capped at thirty years, out of a potential maximum of fifty. See

       Ind. Code § 35-50-2-4(c). Moreover, Hopkins pled guilty over ten months after

       charges were filed and six days before trial was scheduled to start. Given the

       pragmatic nature of Hopkins’s plea, we cannot say that Hopkins’s guilty plea

       Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 9 of 10
       speaks well of this character. Hopkins has failed to establish that his thirty-year

       sentence for Level 1 felony child molesting is inappropriate in light of the nature

       of his offense and his character.


[14]   We affirm the judgment of the trial court.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 84A01-1706-CR-1456 | December 20, 2017   Page 10 of 10